Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-47 are pending as of the response and amendments filed on 10/17/22. Claims 31-47 have been newly added. Claims 7-23 are withdrawn from examination as being directed to a non-elected invention. Claims 1-6 and 24-47 are currently under examination. 
The rejection of claims 1-6 under 35 USC 112(b) is withdrawn in view of the amendments.
The rejection of claims 1-6 under 35 USC 102(a)(1) as being anticipated by Lu et. al. is withdrawn in view of the amendments.
The rejection of claims 1-6, 24-26, and 29-30 under 35 USC 102(a)(2) as being anticipated by Wei, WO 2021259396 is withdrawn in view of the amendments.
The 103 rejection over Wei in view of Waterman is withdrawn in view of the amendments.
In consideration of the amended and new claims, new rejections are made, discussed below.
Claims 1-6 and 24-47 were examined. Claims 34-35, and 37-40 are allowed. Claims 1-2, 4-6, 24-33, 36, and 41-47 are rejected. Claim 3 is objected to. 

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections-35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 36, 43, and 47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 36 depends from claim 34 and  recites the limitation wherein the composition comprises varenicline free base, microcrystalline cellulose, croscarmellose sodium, and stearic acid; however, these components are not recited in the composition of claim 34.  There is insufficient antecedent basis for this limitation in the claim.
Claim 43 depends from claim 41 and recites the limitation wherein the composition comprises varenicline tartrate; however, claim 41 only recites varenicline as the free base, not varenicline tartrate. There is insufficient antecedent basis for this limitation in the claim.
Claim 47 depends indirectly from claim 41 and recites the limitation wherein the composition comprises microcrystalline cellulose, croscarmellose sodium, and stearic acid; however, these components are not recited in the composition of claim 41.  There is insufficient antecedent basis for this limitation in the claim.
To overcome this rejection, it is suggested “further” be added before “comprising”.
For the sake of providing compact prosecution and for prior art searching, claims 36, 43, and 47 were examined for all of the recited limitations. 

Claim Rejections-35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2 and 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wei et. al., WO 2021259396 (publ. 12/30/21, international filing date 10/8/21). The English language translation of Wei as provided by Applicants in the IDS filed on 10/27/22 is referred to.
The claims are drawn to a pharmaceutical composition in the form of a tablet comprising varenicline tartrate and means for controlling the level of N-nitroso-varenicline impurity to less than 50 ppm per tablet as measured by LC-ESI-HRMS (U.S. FDA method). 
The limitation  “means for controlling the level of N-nitroso-varenicline” has been interpreted as reducing the surface contact between varenicline and other excipients, as recited by claim 46, and as disclosed in para [17], [251] of Applicants’ specification. 
Wei teaches a varenicline pharmaceutical composition having reduced nitrosamine impurity (p. 1 of 44, Technical Field para). Wei teaches varenicline as a cholinergic function modulator that is commercially available as the tartrate salt, and is used for treatment of a variety of conditions (p. 1 of 44, 1st-2nd para of Background Art). Wei teaches nitrosamine compounds as genotoxic compounds that can be present in some pharmaceutical products, including varenicline compositions, thus there is a need to detect and control nitrosamine impurities in formulations comprising varenicline or pharmaceutical salts thereof (p. 1 of 44, last para-p. 2 of 44, para before summary of the invention). Wei teaches pharmaceutical composition comprising varenicline or a pharmaceutical salt thereof with a pharmaceutically acceptable acid to inhibit the generation of nitrosamine impurities and improve the stability of varenicline (p. 2 of 44, 1st para of summary of the invention). Wei teaches a particular embodiment wherein varenicline is present in the composition as the tartrate salt, and wherein the composition further comprises a pharmaceutical excipient (p. 2 of 44, last 2 lines-p. 3, middle of page). Wei teaches the composition in the form of a tablet (p. 4 of 44, 1st half of page). Wei further teaches an embodiment wherein the composition has a nitrosamine impurity content of not more than 7.5 ppm, including not more than 2.0 ppm, and wherein the nitrosamine impurity is N-nitroso-varenicline (p. 6, last para-p. 7, 3rd para). Wei teaches a diluent as a pharmaceutical excipient, wherein maltodextrin is included as a diluent (p. 3 of 44, see 5th para; p. 34 of 44, claim 8). Wei teaches an example of a tablet composition comprising 1.71 mg varenicline tartrate (Ex. 1, pp. 10-11 of 44). Regarding the limitation in claim 1,  “means for controlling the level of N-nitroso-varenicline”, this recitation has been interpreted as reducing the surface contact between varenicline and other excipients, as disclosed in para [17], [251] of Applicants’ specification. Wei teaches an example of formulating a tablet of varenicline tartrate wherein the varenicline tartrate is mixed with colloidal silicon dioxide, anhydrous calcium phosphate dihydrate, and tartaric acid prior to mixing with additional excipients, microcrystalline cellulose, stearic acid, and corn starch (p. 11 of 44, see all para up to section (2)). As the “other excipients” aren’t explicitly called out in the claim, Wei’s teaching of mixing varenicline tartrate with colloidal silicon dioxide, anhydrous calcium phosphate dihydrate, and tartaric acid prior to mixing with additional excipients is considered to meet the “means for controlling the level of N-nitroso-varenicline” via reducing the surface contact between varenicline and other excipients. As such, the claimed tablet composition comprising varenicline tartrate, maltodextrin, and having a N-nitroso-varenicline concentration of less than 50 ppm per tablet would have been prima facie obvious in view of Wei’s teaching of a varenicline tartrate tablet composition, wherein maltodextrin is included as a pharmaceutical excipient, having a N-nitroso-varenicline content of not more than 7.5 ppm, or not more than 2.0 ppm, wherein the amount of varenicline tartrate is 1.71 mg. Although Wei doesn’t explicitly teach the concentration of N-nitroso impurity is measured by LC-ESI-HRMS (U.S. FDA method) as recited by instant claim 1, Wei does teach a tablet composition comprising varenicline tartrate having less than 50 ppm of N-nitroso-varenicline as recited by claim 1. Furthermore, the claims are drawn to a product, not a process; as such, it would have been prima facie obvious, in the absence of evidence to the contrary, that the tablet composition taught by Wei would have had the same characteristics as recited by instant claim 1. See MPEP (I):  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established”. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). “Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product”. 

Claim(s) 24-33 and 41-47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wei et. al., WO 2021259396 (publ. 12/30/21, international filing date 10/8/21). The English language translation of Wei as provided by Applicants in the IDS filed on 10/27/22 is referred to.
The claims are drawn to substantially pure varenicline free base having less than 50 ppm of N-nitroso-varenicline impurity as measured by LCMS; and wherein the varenicline free base is formulated in a tablet further comprising varenicline tartrate, microcrystalline cellulose, and croscarmellose sodium. 
Wei teaches a varenicline pharmaceutical composition having reduced nitrosamine impurity (p. 1 of 44, Technical Field para). Wei teaches varenicline as a cholinergic function modulator that is commercially available as the tartrate salt, and is used for treatment of a variety of conditions (p. 1 of 44, 1st-2nd para of Background Art). Wei teaches nitrosamine compounds as genotoxic compounds that can be present in some pharmaceutical products, including varenicline compositions, thus there is a need to detect and control nitrosamine impurities in formulations comprising varenicline or pharmaceutical salts thereof (p. 1 of 44, last para-p. 2 of 44, para before summary of the invention). Wei teaches pharmaceutical composition comprising varenicline or a pharmaceutical salt thereof with a pharmaceutically acceptable acid to inhibit the generation of nitrosamine impurities and improve the stability of varenicline (p. 2 of 44, 1st para of summary of the invention; p. 8 of 44, 1st full para). Wei teaches addition of an acid to reduce level of the N-nitroso impurity (e.g., purification), wherein the acid is selected from among organic and inorganic acids, with tartaric acid exemplified (p. 2 of 44, 1st para under summary; p. 4 of 44, last 5 para). Wei teaches a particular embodiment wherein varenicline is present in the composition as the tartrate salt, and wherein the composition further comprises a pharmaceutical excipient (p. 2 of 44, last 2 lines-p. 3, middle of page). Wei teaches the composition in the form of a tablet (p. 4 of 44, 1st half of page). Wei further teaches an embodiment wherein the composition has a nitrosamine impurity content of not more than 7.5 ppm, including not more than 2.0 ppm, and wherein the nitrosamine impurity is N-nitroso-varenicline (p. 6, last para-p. 7, 3rd para). Wei teaches a diluent as a pharmaceutical excipient, wherein maltodextrin, microcrystalline cellulose, and anhydrous calcium phosphate, among others, are included as diluents (p. 3 of 44, see 5th para; p. 34 of 44, claim 8). Additional excipients include disintegrants, with cross-linked sodium carboxymethyl cellulose (croscarmellose sodium) and partially pre-gelatinized starch included as disintegrants (p. 3 of 44, see disintegrants under part 2). Wei teaches an example of a tablet composition comprising 1.71 mg varenicline tartrate or 1 mg. varenicline free base, 120.47 mg. microcrystalline cellulose, 64 mg. anhydrous calcium dibasic phosphate, and 1 mg. stearic acid (Ex. 1, pp. 10-11 of 44, and 1st para under example table on p. 11). As Wei teaches more than one diluent can be incorporated into a tablet, it would have further have been obvious to have incorporated maltodextrin into a varenicline tablet. Wei additionally teaches the amount ranges of each excipient, e.g., diluent, disintegrant, etc., can vary, thus one of ordinary skill in the art would have understood the amounts of each excipient to be adjusted for optimization (p. 3 of 44, last half of page-p. 4 of 44, top 2 para; p. 4 of 44, last 4 lines-p. 5 of 44, top 5 lines). Wei also teaches an embodiment wherein the amount of N-nitroso impurity in a tablet (e.g., after acid purification) is measured using HPLCQ-exactive-MS/MS (Ex. 4, p. 12, last para-p. 13 of 44, table 5). 
It would have been prima facie obvious, to one of ordinary skill in the art, prior to the effective filing date of the claims to have arrived at substantially pure varenicline free base having less than 50 ppm of N-nitroso-varenicline impurity as measured by LCMS; and wherein the varenicline free base is formulated in a tablet further comprising varenicline tartrate, microcrystalline cellulose, stearic acid, maltodextrin, and croscarmellose sodium in consideration of the teachings of Wei. Wei teaches a composition comprising varenicline, or a pharmaceutical salt thereof, wherein the composition, including a tablet, has a nitrosamine impurity content of not more than 7.5 ppm, including not more than 2.0 ppm, and wherein the nitrosamine impurity is N-nitroso-varenicline. Wei additionally teaches acid purification, as well as excipients recited by the instant claims, including maltodextrin, microcrystalline cellulose, cross-carmellose sodium, and stearic acid, therefore, it would have been prima facie obvious to have arrived at a tablet composition comprising varenicline free base, varenicline tartrate, and these excipients. Wei further teaches the amounts of the excipients can vary, therefore it would have been prima facie obvious to one of ordinary skill in the art to have adjusted the amounts of excipients, and have arrived at a tablet composition comprising the amounts of excipients recited by instant claim 33 and claim 47, in the absence of evidence indicating the criticality of these amounts. See MPEP 2144.05: “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical”. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
Regarding the recitations of claims 30-31, “wherein the level of N-nitroso varenicline impurity is reduced by at least 50% after the acid purification”, and wherein the level of N-nitroso varenicline impurity is reduced by at least 75% after the acid purification”, Wei teaches a composition comprising varenicline, or a pharmaceutical salt thereof, wherein the N-nitroso-varenicline impurity amount is reduced by acid treatment, and wherein the impurity is present in a concentration that is less than the amounts recited by the instant claims. It would have been prima facie obvious, in the absence of evidence to the contrary, that the tablet composition taught by Wei would have had the same characteristics as recited by instant claims 30-31. See MPEP (I):  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established”. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). “Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product”. 
Regarding the limitation in claim 45,  “means for controlling the level of N-nitroso-varenicline”, this recitation has been interpreted as reducing the surface contact between varenicline and other excipients, as disclosed in para [17], [251] of Applicants’ specification. Wei teaches an example of formulating a tablet of varenicline tartrate wherein the varenicline tartrate is mixed with colloidal silicon dioxide, anhydrous calcium phosphate dihydrate, and tartaric acid prior to mixing with additional excipients, microcrystalline cellulose, stearic acid, and corn starch (p. 11 of 44, see all para up to section (2)). As the “other excipients” aren’t explicitly called out in the claim, Wei’s teaching of mixing varenicline tartrate with colloidal silicon dioxide, anhydrous calcium phosphate dihydrate, and tartaric acid prior to mixing with additional excipients is considered to meet the “means for controlling the level of N-nitroso-varenicline” via reducing the surface contact between varenicline and other excipients.
Although Wei doesn’t explicitly teach the concentration of N-nitroso impurity is measured by LC-ESI-HRMS (U.S. FDA method) as recited by instant claim 45, Wei does teach a tablet composition comprising varenicline tartrate having less than 50 ppm of N-nitroso-varenicline as recited by claim 45. Furthermore, the claims are drawn to a product, not a process; as such, it would have been prima facie obvious, in the absence of evidence to the contrary, that the tablet composition taught by Wei would have had the same characteristics as recited by instant claim 45. See MPEP (I):  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established”. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). “Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product”. 

Claim Objection
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Information Disclosure Statements
The IDS filed on 10/17/22 & 11/7/22 have been considered.


Conclusion
Claims 1-6 and 24-47 were examined. Claims 7-23 are withdrawn. Claims 34-35, and 37-40 are allowed. Claims 1-2, 4-6, 24-33, 36, and 41-47 are rejected. Claim 3 is objected to. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH PIHONAK whose telephone number is (571)270-7710. The examiner can normally be reached Monday-Friday 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SARAH . PIHONAK
Primary Examiner
Art Unit 1627



/SARAH PIHONAK/Primary Examiner, Art Unit 1627